Case 5:21-cv-00094-G Document 1-5 Filed 02/08/21 Page 1 of 7




                                                               5
Case 5:21-cv-00094-G Document 1-5 Filed 02/08/21 Page 2 of 7
Case 5:21-cv-00094-G Document 1-5 Filed 02/08/21 Page 3 of 7
Case 5:21-cv-00094-G Document 1-5 Filed 02/08/21 Page 4 of 7
Case 5:21-cv-00094-G Document 1-5 Filed 02/08/21 Page 5 of 7
Case 5:21-cv-00094-G Document 1-5 Filed 02/08/21 Page 6 of 7
Case 5:21-cv-00094-G Document 1-5 Filed 02/08/21 Page 7 of 7
